Citation Nr: 1420285	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  13-03 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim for service connection for residuals of trauma, right eye, defective vision (right eye disability).

2.  Entitlement to service connection for right eye disability.

3.  Entitlement to a rating in excess of 20 percent for chronic strain left knee with chondromalacia patella, degenerative arthritis and tear of the posterior horn of the medial meniscus (left knee disability).

4.  Entitlement to a rating in excess of 10 percent for fracture, right knee, posttraumatic ligament calcification medially, with mild chondromalacia of the patella (right knee disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Although the RO reopened the prior claim of service connection and denied the claim on the merits, the Board must conduct an analysis as to whether the prior claim was final and should be reopened as a threshold matter.  See Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  

The Veteran testified at a Board hearing via videoconference from the RO in December 2013; a hearing transcript is of record.  There is a paper claims file and paperless claims files on Virtual VA and the Veterans Benefit Management System (VBMS); all pertinent records have been reviewed and considered.

The issues of entitlement to service connection for a right eye disability, and entitlement to an increased rating for the service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  Service connection for a right eye disability was denied in a January 1999 rating decision; the Veteran was notified of his appellate rights, but he did not appeal and no new and material evidence was received within one year of that determination.

2.  Evidence received since the last final denial includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim, the absence of which was the basis of the previous denial.


CONCLUSION OF LAW

The January 1999 RO denial of service connection for a right eye disability became final, but new and material evidence has been received sufficient to reopen the previously denied claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (1998 & 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran initially claimed service connection for a right eye disability in August 1998, which the RO denied in a January 1999 rating decision.  This denial was based on findings that his right injury during service did not result in chronic residuals, and the current right eye disability was due to congenital or developmental defect that is not subject to service connection.  The Veteran did not appeal, and no new and material evidence was received within one year of that determination.  Therefore, the January 1999 RO denial became final.  38 U.S.C.A. § 7105(c) (West 1991 & 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (1998 & 2013); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Veteran applied to reopen this claim in April 2011.  Since the last final denial, he provided additional evidence as to his alleged treatment for injury during service and symptoms since that time.  The Veteran reported that he received civilian treatment for a scratched or torn retina while in Rome, Italy, and that his right eye vision gradually decreased after that time and is worse than his left eye vision, although he did not immediately require glasses.  See May 2011 statement; August 2012 VA examination report; December 2013 hearing transcript.  

This new evidence is competent and relates to an unestablished fact necessary to substantiate the Veteran's claim, namely, whether the current right eye disability was incurred or aggravated in service, to include whether a congenital or developmental defect was subject to superimposed injury in service to result in additional disability.  Presuming this evidence to be credible for the purposes of reopening, and considering it together with the prior evidence of record, it raises a reasonable likelihood of substantiating the claim and triggered VA's duty to provide a VA examination.  Therefore, it is new and material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).


ORDER

New and material evidence having been received, the previous service connection claim for a right eye disability is reopened; the appeal is granted to this extent only.


REMAND

There is an indication of possibly pertinent, outstanding medical evidence concerning the service connection claim for a right eye disability.  The Veteran testified in December 2013 that he was treated at the U.S. Embassy and at a civilian hospital in Rome, Italy, when he injured his right eye while playing softball in service.  Other evidence indicates that this injury was in approximately 1974 or 1975.  Although the Veteran reported this injury during service, such as in his June 1992 retirement examination, the treatment records themselves are not of record.  Given that VA examiners have indicated there was no torn retina, and no residuals of any such injury, these records may help substantiate his claim.  VA has a duty to assist in obtaining such records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the 1998 and 2012 VA examiners indicated that the Veteran's current right eye disability is a congenital or development defect, e.g., refractive error.  However, they do not appear to have considered whether such defect was subject to (or aggravated by) superimposed injury during service to result in additional disability.  See 38 C.F.R. §§ 3.303(c), 3.306, 4.9; VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); Quirin v. Shinseki, 22 Vet. App. 390, 394-97 (2009).  Therefore, a new VA opinion is necessary in this regard with consideration of all pertinent evidence.  38 C.F.R. § 3.159.

With regard to the knees, the Veteran testified in December 2013 that he continues to receive weekly VA treatment, including physical therapy.  He also indicated that he believes his bilateral knee impairment has worsened since the last VA examination in 2012, in that he can no longer negotiate stairs, and he believes flare-ups were not accounted for in the examiner's measurements.  As the last medical evidence of record is dated in August 2012, the available evidence is inadequate to determine the current level of severity of the knee disabilities.  Therefore, any outstanding VA treatment records should be obtained, and the Veteran should be afforded a new VA examination for the knees.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify and provide any necessary releases for treatment records from any civilian hospital or the U.S. Embassy in Rome, Italy, pertaining to his right eye injury in service.  

Request copies of the identified records, upon receipt of any necessary releases.  All requests and responses should be documented in the file.  If any identified records cannot be obtained after appropriate efforts, notify the Veteran of the attempts made and allow him an opportunity to provide the missing records.

2.  Obtain any outstanding VA treatment records for the knees and eyes, including any physical therapy records and diagnostic studies, since August 2012.

3.  After completing the above, and associating all available records with the Veteran's claims file, forward the entire claims file and a copy of this remand to the August 2012 VA eye examiner, or another appropriate examiner, for an addendum report as to the nature and etiology of the current right eye disability.  Review of the claims file should be noted in the report.  (A new VA eye examination should be scheduled only if deemed necessary by the examiner.)

The examiner should respond to the following:

(a) Identify all currently diagnosed right eye disabilities, and state whether each is a congenital or developmental defect or disease.  

(b) Is it at least as likely as not (probability of 50 percent or more) that any current congenital or developmental defect of the Veteran's right eye, to include refractive error, was subject to (or aggravated by) superimposed injury during service to result in additional disability?  

Or, was any increase in the Veteran's right eye disability during service clearly and unmistakably due to the natural progression of a congenital or developmental disease?

(c)  For any current right eye disability that is not a congenital or developmental defect or disease, was such disability at least as likely as not otherwise incurred or aggravated by any injury or disease during the Veteran's service?  

In responding to these questions, the examiner should address the Veteran's assertions that his right eye vision progressively worsened, to a greater extent than his left eye, after in-service injury, eventually requiring corrective eyewear.  

Also, consider the medical evidence concerning a right eye injury in 1974 or 1975, and notations of right eye vision "fad[ing] in and out" in September 1979.  Discuss the significance of any discrepancies in right and left eye vision changes, such as in the June 1992 retirement examination showing vision of 20/40 in the right eye and 20/25 in the left eye.

The examiner should provide an explanation for any opinion offered, based on all lay and medical evidence.  If the examiner rejects the lay statements by the Veteran, a reason must be provided, which cannot be based solely on a lack of contemporaneous medical evidence.  

If the examiner cannot provide a requested opinion without resort to speculation, he/she should explain why that is so and what, if any, additional evidence is necessary for an opinion.

4.  After all available treatment records have been associated with the claims file, schedule the Veteran for a VA examination to determine the severity of his knee disabilities.  The entire claims file and a copy of this remand should be made available, and review of such records should be noted in the examiner's report.  All necessary tests and studies should be conducted.  

The examiner should measure and record all right and left knee symptomatology, including functional effects.  Address the Veteran's complaints of a sensation of instability or giving way.  Also, address any increased functional impairment due to pain or other factors during flare-ups or after repetitive use.  To the extent possible, any additional decrease in range of motion with flare-ups or repetition should be expressed in degrees of additional impairment.

The examiner should provide an explanation for any opinion offered, based on all lay and medical evidence.  If the examiner cannot provide a requested opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

5.  Readjudicate the claims for service connection for a right eye disability, and increased ratings for the bilateral knee disabilities.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the matter to the Board, if otherwise appropriate.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


